


EXHIBIT 10.1

Geron Corporation

2014 Employee Stock Purchase Plan

Recommended by the Compensation Committee for Approval by the Board of
Directors: March 3, 2014

Adopted by the Board of Directors: March 10, 2014

Approved by the Stockholders: May 20, 2014

1. General; Purpose.

       (a) This Plan provides a means by which Eligible Employees of the Company
and certain designated Related Corporations may be given an opportunity to
purchase shares of Common Stock. This Plan permits the Company to grant a series
of Purchase Rights to Eligible Employees under an Employee Stock Purchase Plan.
Defined terms used in this Plan are set forth in Section 16.

       (b) The Company, by means of this Plan, seeks to retain the services of
such Employees, to secure and retain the services of new Employees and to
provide incentives for such persons to exert maximum efforts for the success of
the Company and its Related Corporations.

2. Administration.

       (a) The Board will administer this Plan unless and until the Board
delegates administration of this Plan to a Committee or Committees, as provided
in Section 2(c).

       (b) The Board will have the power, subject to, and within the limitations
of, the express provisions of this Plan:

              (i) To determine how and when Purchase Rights will be granted and
the provisions of each Offering (which need not be identical).

              (ii) To designate from time to time which Related Corporations of
the Company will be eligible to participate in this Plan.

              (iii) To construe and interpret this Plan and Purchase Rights, and
to establish, amend and revoke rules and regulations for the administration of
this Plan and Purchase Rights. The Board, in the exercise of this power, may
correct any defect, omission or inconsistency in this Plan, in a manner and to
the extent it deems necessary or expedient to make this Plan fully effective.

              (iv) To settle all controversies regarding this Plan and Purchase
Rights granted hereunder.

              (v) To suspend or terminate this Plan at any time as provided in
Section 13.

              (vi) To amend this Plan at any time as provided in Section 13.

1

--------------------------------------------------------------------------------




              (vii) Generally, to exercise such powers and to perform such acts
as it deems necessary or expedient to promote the best interests of the Company
and its Related Corporations and to carry out the intent that this Plan be
treated as an Employee Stock Purchase Plan.

              (viii) To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in this Plan by Employees who are foreign
nationals or employed outside the United States.

       (c) The Board may delegate some or all of the administration of this Plan
to a Committee or Committees. If administration is delegated to a Committee, the
Committee will have, in connection with the administration of this Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board will thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
this Plan, as may be adopted from time to time by the Board. The Board may
retain the authority to concurrently administer this Plan with the Committee and
may, at any time, revest in the Board some or all of the powers previously
delegated. Whether or not the Board has delegated administration of this Plan to
a Committee, the Board will have the final power to determine all questions of
policy and expediency that may arise in the administration of this Plan.

       (d) All determinations, interpretations and constructions made by the
Board in good faith will not be subject to review by any person and will be
final, binding and conclusive on all persons.

3. Shares of Common Stock Subject to this Plan.

       (a) Subject to the provisions of Section 12(a) relating to Capitalization
Adjustments, the maximum number of shares of Common Stock that may be issued
under this Plan will not exceed 1,000,000 shares of Common Stock.

       (b) If any Purchase Right granted under this Plan terminates without
having been exercised in full, the shares of Common Stock not purchased under
such Purchase Right will again become available for issuance under this Plan.

       (c) The stock purchasable under this Plan will be shares of authorized
but unissued or reacquired Common Stock, including shares repurchased by the
Company on the open market.

4. Grant of Purchase Rights; Offering.

       (a) The Board may from time to time grant or provide for the grant of
Purchase Rights to Eligible Employees under an Offering (consisting of one or
more Purchase Periods) on an Offering Date or Offering Dates selected by the
Board. Each Offering will be in such form and will contain such terms and
conditions as the Board will deem appropriate and will comply with the
requirement of Section 423(b)(5) of the Code that all Employees granted Purchase
Rights will have the same rights and privileges. The terms and conditions of an
Offering will be incorporated by reference into this Plan and treated as part of
this Plan. The provisions of separate Offerings need not be identical, but each
Offering will include (through incorporation of the provisions of this Plan by
reference in the document comprising the Offering or otherwise) the period
during which the Offering will be effective, which period will not exceed 27
months beginning with the Offering Date, and the substance of the provisions
contained in Sections 5 through 8, inclusive.

2

--------------------------------------------------------------------------------




       (b) The Board will have the discretion to structure an Offering so that
if the Fair Market Value of a share of Common Stock on any Purchase Date within
that Offering is less than or equal to the Fair Market Value of a share of
Common Stock on the Offering Date for that Offering, then (i) that Offering will
terminate immediately following the purchase of shares of Common Stock on such
Purchase Date, and (ii) the Participants in such terminated Offering will be
automatically enrolled in a new Offering beginning on the first Trading Day
following such Purchase Date.

5. Eligibility.

       (a) Purchase Rights may be granted only to Employees of the Company or,
as the Board may designate in accordance with Section 2(b), to Employees of a
Related Corporation. Except as provided in Section 5(b), an Employee will not be
eligible to be granted Purchase Rights unless, on the Offering Date, the
Employee has been in the employ of the Company or the Related Corporation, as
the case may be, for such continuous period preceding such Offering Date as the
Board may require, but in no event will the required period of continuous
employment be equal to or greater than two years. In addition, the Board may
provide that no Employee will be eligible to be granted Purchase Rights under
this Plan unless, on the Offering Date, such Employee’s customary employment
with the Company or the Related Corporation is more than 20 hours per week and
more than five months per calendar year or such other criteria as the Board may
determine consistent with Section 423 of the Code.

       (b) The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee will, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Purchase Right under
that Offering, which Purchase Right will thereafter be deemed to be a part of
that Offering. Such Purchase Right will have the same characteristics as any
Purchase Rights originally granted under that Offering, as described herein,
except that:

              (i) the date on which such Purchase Right is granted will be the
“Offering Date” of such Purchase Right for all purposes, including determination
of the exercise price of such Purchase Right;

              (ii) the period of the Offering with respect to such Purchase
Right will begin on its Offering Date and end coincident with the end of such
Offering; and

              (iii) the Board may provide that if such person first becomes an
Eligible Employee within a specified period of time before the end of the
Offering, he or she will not receive any Purchase Right under that Offering.

       (c) No Employee will be eligible for the grant of any Purchase Rights if,
immediately after any such Purchase Rights are granted, such Employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Related Corporation. For
purposes of this Section 5(c), the rules of Section 424(d) of the Code will
apply in determining the stock ownership of any Employee, and stock which such
Employee may purchase under all outstanding Purchase Rights and options will be
treated as stock owned by such Employee.

       (d) As specified by Section 423(b)(8) of the Code, an Eligible Employee
may be granted Purchase Rights only if such Purchase Rights, together with any
other rights granted under all Employee Stock Purchase Plans of the Company and
any Related Corporations, do not permit such Eligible Employee’s rights to
purchase stock of the Company or any Related Corporation to accrue at a rate
which exceeds $25,000 of Fair Market Value of such stock (determined at the time
such rights are granted, and which, with respect to this Plan, will be
determined as of their respective Offering Dates) for each calendar year in
which such rights are outstanding at any time. In all cases, this $25,000 limit
will be determined in accordance with regulations applicable under Section
423(b)(8) of the Code. In particular, this limit will be determined based on (i)
the number of shares previously purchased with respect to such calendar years
pursuant to such Offering or any other Offering under this Plan, and pursuant to
any other Company or Related Corporation plans intended to qualify as an
employee stock purchase plan under Section 423 of the Code, and (ii) the number
of shares subject to other Purchase Rights outstanding on the Offering Date for
such Offering pursuant to this Plan and any other such Company or Related
Corporation plan intended to qualify as an Employee Stock Purchase Plan. 

3

--------------------------------------------------------------------------------




       (e) Officers of the Company and any designated Related Corporation, if
they are otherwise Eligible Employees, will be eligible to participate in
Offerings under this Plan. Notwithstanding the foregoing, the Board may provide
in an Offering that Employees who are highly compensated Employees within the
meaning of Section 423(b)(4)(D) of the Code will not be eligible to participate.

6. Purchase Rights; Purchase Price.

       (a) On each Offering Date, each Eligible Employee, pursuant to an
Offering made under this Plan, will be granted a Purchase Right to purchase up
to that number of shares of Common Stock purchasable either with a percentage or
with a maximum dollar amount, as designated by the Board, but in either case not
exceeding 10% of such Employee’s earnings (as defined by the Board in each
Offering) during the period that begins on the Offering Date (or such later date
as the Board determines for a particular Offering) and ends on the date stated
in the Offering, which date will be no later than the end of the Offering.

       Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code, the Board may specify that a Participant’s
Contribution rate will be decreased to 0% of the Participant’s earnings at such
time during any Offering which is scheduled to end during the current calendar
year that the aggregate of all Contributions accumulated with respect to such
Offering and any other Offering ending within the same calendar year equal
$21,250.

       (b) The Board will establish one or more Purchase Dates during an
Offering on which Purchase Rights granted for that Offering will be exercised
and shares of Common Stock will be purchased in accordance with such Offering.

       (c) In connection with each Offering made under this Plan, the Board may
specify (i) a maximum number of shares of Common Stock that may be purchased by
any Participant on any Purchase Date during such Offering, (ii) a maximum
aggregate number of shares of Common Stock that may be purchased by all
Participants pursuant to such Offering and/or (iii) a maximum aggregate number
of shares of Common Stock that may be purchased by all Participants on any
Purchase Date during such Offering. If the aggregate purchase of shares of
Common Stock issuable upon exercise of Purchase Rights granted under such
Offering would exceed any such maximum aggregate number, then, in the absence of
any Board action otherwise, a pro rata (based on each Participant’s accumulated
Contributions) allocation of the shares of Common Stock available will be made
in as nearly a uniform manner as will be practicable and equitable.

4

--------------------------------------------------------------------------------




       (d) The purchase price of shares of Common Stock acquired pursuant to
Purchase Rights will be not less than the lesser of:

              (i) an amount equal to 85% of the Fair Market Value of the shares
of Common Stock on the Offering Date; or

              (ii) an amount equal to 85% of the Fair Market Value of the shares
of Common Stock on the applicable Purchase Date.

7. Participation; Withdrawal; Termination.

       (a) An Eligible Employee may elect to authorize payroll deductions as the
means of making Contributions by completing and delivering to the Company,
within the time specified in the Offering, an enrollment form provided by the
Company. The enrollment form will specify the amount of Contributions not to
exceed the maximum amount specified by the Board. Each Participant’s
Contributions will be credited to a bookkeeping account for such Participant
under this Plan and will be deposited with the general funds of the Company
except where applicable law requires that Contributions be deposited with a
third party. If permitted in the Offering, a Participant may begin such
Contributions with the first payroll occurring on or after the Offering Date
(or, in the case of a payroll date that occurs after the end of the prior
Offering but before the Offering Date of the next new Offering, Contributions
from such payroll will be included in the new Offering). If permitted in the
Offering, a Participant may thereafter decrease (including to zero) or increase
his or her Contributions. If specifically provided in the Offering, in addition
to making Contributions by payroll deductions, a Participant may make
Contributions through payment by cash or check prior to a Purchase Date.

       (b) During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company a withdrawal form
provided by the Company. The Company may impose a deadline before a Purchase
Date for withdrawing. Upon such withdrawal, such Participant’s Purchase Right in
that Offering will immediately terminate and the Company will distribute to such
Participant all of his or her accumulated but unused Contributions without
interest. A Participant’s withdrawal from that Offering will have no effect upon
his or her eligibility to participate in any other Offerings under this Plan,
but such Participant will be required to deliver a new enrollment form to
participate in subsequent Offerings.

       (c) Purchase Rights granted pursuant to any Offering under this Plan will
terminate immediately if the Participant either (i) is no longer an Employee for
any reason or for no reason (subject to any post-employment participation period
required by law) or (ii) is otherwise no longer eligible to participate in such
Offering. For purposes of the foregoing, a Participant will be treated as an
Employee while the Participant is on military leave, sick leave or other bona
fide leave of absence agreed to in writing by the Company or a Related
Corporation, if applicable, if the period of such leave does not exceed three
months, or if longer, so long as the Participant’s right to reemployment with
the Company or a Related Corporation, if applicable, upon the expiration of such
leave is provided either by statute or by contract. The Company will distribute
to such individual all of his or her accumulated but unused Contributions
without interest.

       (d) During a Participant’s lifetime, Purchase Rights will be exercisable
only by such Participant. Purchase Rights are not transferable by a Participant,
except by will, by the laws of descent and distribution, or, if permitted by the
Company, by a beneficiary designation as described in Section 11.

5

--------------------------------------------------------------------------------




       (e) Unless otherwise specified in the Offering, the Company will have no
obligation to pay interest on Contributions.

8. Exercise of Purchase Rights.

       (a) On each Purchase Date, each Participant’s accumulated Contributions
will be applied to the purchase of shares of Common Stock, up to the maximum
number of shares of Common Stock permitted by this Plan and the applicable
Offering, at the purchase price specified in the Offering. No fractional shares
will be issued unless specifically provided for in the Offering.

       (b) In any Offering, if any amount of accumulated Contributions remains
in a Participant’s account after the purchase of shares of Common Stock on the
final Purchase Date within such Offering, and such remaining amount is less than
the amount required to purchase one share of Common Stock on the final Purchase
Date of such Offering, then such remaining amount will be held in such
Participant’s account for the purchase of shares of Common Stock under the next
Offering under this Plan, unless such Participant withdraws from or is not
eligible to participate in such Offering, in which case such amount will be
distributed to such Participant after the final Purchase Date without interest.
If the amount of Contributions remaining in a Participant’s account after the
purchase of shares of Common Stock is at least equal to the amount required to
purchase one whole share of Common Stock on the final Purchase Date of an
Offering, then such remaining amount will not roll over to the next Offering and
will instead be distributed in full to such Participant after the final Purchase
Date of such Offering without interest.

       (c) No Purchase Rights may be exercised to any extent unless the shares
of Common Stock to be issued upon such exercise under this Plan are covered by
an effective registration statement pursuant to the Securities Act and this Plan
is in material compliance with all applicable federal, state, foreign and other
securities and other laws applicable to this Plan. If, on a Purchase Date, the
shares of Common Stock are not so registered or this Plan is not in such
compliance, no Purchase Rights will be exercised on such Purchase Date, and the
Purchase Date will be delayed until the shares of Common Stock are subject to
such an effective registration statement and this Plan is in material
compliance, except that the Purchase Date will in no event be more than 6 months
from the Offering Date. If, on the Purchase Date, as delayed to the maximum
extent permissible, the shares of Common Stock are not registered and this Plan
is not in material compliance with all applicable laws, no Purchase Rights will
be exercised and all accumulated but unused Contributions will be distributed to
the Participants without interest.

9. Other Restrictions.

       (a) The Board may provide that any shares of Common Stock issued to a
Participant under this Plan will be precluded from trading in an open market
transaction for one year following the Purchase Date of such shares, and in such
case, certificates evidencing such shares will bear a restrictive legend
reflecting such restriction.

6

--------------------------------------------------------------------------------




       (b) The terms and conditions of Purchase Rights granted under this Plan
to, and the purchase of Shares of Common Stock by, persons subject to Section 16
of the Exchange Act will comply with the applicable provisions of Rule 16b-3.
This Plan will be deemed to contain, and such Purchase Rights will contain, and
the shares of Common Stock issued upon exercise thereof will be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

10. Covenants of the Company.

       The Company will seek to obtain from each federal, state, foreign or
other regulatory commission or agency having jurisdiction over this Plan such
authority as may be required to grant Purchase Rights and issue and sell shares
of Common Stock thereunder. If, after commercially reasonable efforts, the
Company is unable to obtain the authority that counsel for the Company deems
necessary for the grant of Purchase Rights or the lawful issuance and sale of
Common Stock under this Plan, and at a commercially reasonable cost, the Company
will be relieved from any liability for failure to grant Purchase Rights and/or
to issue and sell Common Stock upon exercise of such Purchase Rights.

11. DESIGNATION OF BENEFICIARY.

       (a) The Company may, but is not obligated to, permit a Participant to
submit a form designating a beneficiary who will receive any shares of Common
Stock and/or Contributions from the Participant’s account under this Plan if the
Participant dies before such shares and/or Contributions are delivered to the
Participant. If a Participant is married and the designated beneficiary is not
the Participant’s spouse, the Company may require spousal consent for such
designation to be effective. The Company may, but is not obligated to, permit
the Participant (subject to spousal consent, if applicable and required by the
Company) to change such designation of beneficiary. Any such designation and/or
change must be on a form approved by the Company.

       (b) If a Participant dies, and in the absence of a valid beneficiary
designation, the Company will deliver any shares of Common Stock and/or
Contributions to the executor or administrator of the estate of the Participant.
If no executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its sole discretion, may deliver such shares of Common
Stock and/or Contributions to the Participant’s spouse, dependents or relatives,
or if no spouse, dependent or relative is known to the Company, then to such
other person as the Company may designate.

12. Adjustments upon Changes in Common Stock; Corporate Transactions.

       (a) In the event of a Capitalization Adjustment, the Board will
appropriately and proportionately adjust: (i) the class(es) and maximum number
of securities subject to this Plan pursuant to Section 3(a); (ii) the class(es)
and number of securities subject to, and the purchase price applicable to
outstanding Offerings and Purchase Rights; and (iii) the class(es) and number of
securities that are the subject of the purchase limits under each ongoing
Offering. The Board will make these adjustments, and its determination will be
final, binding and conclusive.

       (b) In the event of a dissolution or liquidation of the Company, all
Offerings under this Plan will terminate immediately prior to the consummation
of such dissolution or liquidation, unless otherwise provided by the Board.

7

--------------------------------------------------------------------------------




       (c) In the event of a Corporate Transaction, each outstanding Purchase
Right under this Plan will be assumed or an equivalent right will be substituted
for such Purchase Right by the successor corporation (or a parent or subsidiary
of such successor corporation), unless the Board determines, in the exercise of
its sole discretion and in lieu of such assumption or substitution, to shorten
any Offerings then in progress by setting a new Purchase Date prior to the
Corporate Transaction (the “New Purchase Date”). If the Board sets a new
Purchase Date pursuant to the preceding sentence, then (i) the Board will notify
each Participant in writing, at least 10 days prior to the New Purchase Date,
that the Purchase Date for such Participant’s outstanding Purchase Rights has
been changed to the New Purchase Date, (ii) such Participant’s accumulated
Contributions will be used to purchase shares of Common Stock automatically on
the New Purchase Date under such Purchase Rights, unless the Participant
withdraws from the applicable Offering prior to the New Purchase Date in
accordance with Section 7(b), and (iii) such Purchase Rights will terminate
immediately after such purchase.

       For purposes of this Section 12(c), a Purchase Right granted under this
Plan will be deemed to be assumed if, following the Corporate Transaction, the
Purchase Right confers the right to purchase, for each share of Common Stock
subject to the Purchase Right immediately prior to the Corporate Transaction,
the same consideration (whether stock, cash or other securities or property)
received in the Corporate Transaction by holders of Common Stock for each share
of Common Stock held on the effective date of the Corporate Transaction (and if
such holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if such consideration received in the Corporate
Transaction was not solely common stock of the successor corporation or its
parent (as defined in Section 424(e) of the Code), the Board may, with the
consent of the successor corporation and the Participant, provide for the
consideration to be received upon exercise of the Purchase Right to be solely
common stock of the successor corporation or its parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Corporate Transaction.

13. Amendment, Termination or Suspension of this Plan.

       (a) The Board may amend this Plan at any time in any respect the Board
deems necessary or advisable. However, except as provided in Section 12(a)
relating to Capitalization Adjustments, stockholder approval will be required
for any amendment of this Plan for which stockholder approval is required by
applicable law or listing requirements, including any amendment that either (i)
materially increases the number of shares of Common Stock available for issuance
under this Plan, (ii) materially expands the class of individuals eligible to
become Participants and receive Purchase Rights, (iii) materially increases the
benefits accruing to Participants under this Plan or materially reduces the
price at which shares of Common Stock may be purchased under this Plan, (iv)
materially extends the term of this Plan, or (v) expands the types of awards
available for issuance under this Plan, but in each of (i) through (v) above,
only to the extent stockholder approval is required by applicable law or listing
requirements.

       (b) The Board may suspend or terminate this Plan at any time. No Purchase
Rights may be granted under this Plan while this Plan is suspended or after it
is terminated.

       (c) Any benefits, privileges, entitlements and obligations under any
outstanding Purchase Rights granted before an amendment, suspension or
termination of this Plan will not be materially impaired by any such amendment,
suspension or termination except (i) with the consent of the person to whom such
Purchase Rights were granted, (ii) as necessary to comply with any laws, listing
requirements, or governmental regulations (including, without limitation, the
provisions of Section 423 of the Code and the regulations and other interpretive
guidance issued thereunder relating to Employee Stock Purchase Plans) including,
without limitation, any such regulations or other guidance that may be issued or
amended after the date this Plan is adopted by the Board, or (iii) as necessary
to obtain or maintain favorable tax, listing, or regulatory treatment. 

8

--------------------------------------------------------------------------------




       Notwithstanding anything in this Plan or any Offering Document to the
contrary, the Board will be entitled to: (i) establish the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars; (ii)
permit payroll withholdings in excess of the amount designated by a Participant
in order to adjust for mistakes in the Company’s processing of properly
completed Contribution elections; (iii) establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with amounts withheld from the Participant’s Contributions;
(iv) amend any outstanding Purchase Rights or clarify any ambiguities regarding
the terms of any Offering to enable the Purchase Rights to qualify under and/or
comply with Section 423 of the Code; and (v) establish other limitations or
procedures as the Board determines in its sole discretion advisable that are
consistent with this Plan. The actions of the Board pursuant to this paragraph
will not be considered to alter or impair any Purchase Rights granted under an
Offering as they are part of the initial terms of each Offering and the Purchase
Rights granted under each Offering.

14. Effective Date of Plan.

       This Plan will become effective on the date of the annual meeting of
stockholders of the Company held in 2014, provided this Plan is approved by the
Company’s stockholders at such meeting. No Purchase Rights will be exercised
unless and until this Plan has been approved by the stockholders of the Company,
which approval must be within 12 months before or after the date this Plan is
adopted (or if required under Section 13(a) above, materially amended) by the
Board.

15. Miscellaneous Provisions.

       (a) Proceeds from the sale of shares of Common Stock pursuant to Purchase
Rights will constitute general funds of the Company.

       (b) A Participant will not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, shares of Common Stock subject to
Purchase Rights unless and until the Participant’s shares of Common Stock
acquired upon exercise of Purchase Rights are recorded in the books of the
Company (or its transfer agent).

       (c) This Plan and Offering do not constitute an employment contract.
Nothing in this Plan or in the Offering will in any way alter the at will nature
of a Participant’s employment or be deemed to create in any way whatsoever any
obligation on the part of any Participant to continue in the employ of the
Company or a Related Corporation, or on the part of the Company or a Related
Corporation to continue the employment of a Participant.

       (d) The provisions of this Plan will be governed by the laws of the State
of Delaware without resort to that state’s conflicts of laws rules.

9

--------------------------------------------------------------------------------




16. Definitions.

       As used in this Plan, the following definitions will apply to the
capitalized terms indicated below:

       (a) “Board” means the Board of Directors of the Company.

       (b) “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to this Plan
or subject to any Purchase Right after the date this Plan is adopted by the
Board without the receipt of consideration by the Company through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, large nonrecurring cash
dividend, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other similar equity restructuring
transaction, as that term is used in Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor thereto).
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company will not be treated as a Capitalization Adjustment.

       (c) “Code” means the Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.

       (d) “Committee” means a committee of one or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).

       (e) “Common Stock” means the common stock of the Company.

       (f) “Company” means Geron Corporation, a Delaware corporation.

       (g) “Contributions” means the payroll deductions and other additional
payments specifically provided for in the Offering that a Participant
contributes to fund the exercise of a Purchase Right. A Participant may make
additional payments into his or her account if specifically provided for in the
Offering, and then only if the Participant has not already had the maximum
permitted amount withheld during the Offering through payroll deductions.

       (h) “Corporate Transaction” means the consummation, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

              (i) a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Related Corporations;

              (ii) a sale or other disposition of at least 90% of the
outstanding securities of the Company;

              (iii) a merger, consolidation or similar transaction following
which the Company is not the surviving corporation; or

              (iv) a merger, consolidation or similar transaction following
which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise. 

10

--------------------------------------------------------------------------------




       (i) “Director” means a member of the Board.

       (j) “Eligible Employee” means an Employee who meets the requirements set
forth in the document(s) governing the Offering for eligibility to participate
in the Offering, provided that such Employee also meets the requirements for
eligibility to participate set forth in this Plan.

       (k) “Employee” means any person, including an Officer or Director, who is
“employed” for purposes of Section 423(b)(4) of the Code by the Company or a
Related Corporation. However, service solely as a Director, or payment of a fee
for such services, will not cause a Director to be considered an “Employee” for
purposes of this Plan.

       (l) “Employee Stock Purchase Plan” means a plan that grants Purchase
Rights intended to be options issued under an “employee stock purchase plan,” as
that term is defined in Section 423(b) of the Code.

       (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended
and the rules and regulations promulgated thereunder.

       (n) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

              (i) If the Common Stock is listed on any established stock
exchange or traded on any established market, the Fair Market Value of a share
of Common Stock will be the closing sales price for such stock as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the date of determination, as reported in such
source as the Board deems reliable. Unless otherwise provided by the Board, if
there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value will be the closing sales price on the
last preceding date for which such quotation exists.

              (ii) In the absence of such markets for the Common Stock, the Fair
Market Value will be determined by the Board in good faith in compliance with
applicable laws and in a manner that complies with Section 409A of the Code.

       (o) “Offering” means the grant to Eligible Employees of Purchase Rights,
with the exercise of those Purchase Rights automatically occurring at the end of
one or more Purchase Periods. The terms and conditions of an Offering will
generally be set forth in the “Offering Document” approved by the Board for that
Offering.

       (p) “Offering Date” means a date selected by the Board for an Offering to
commence.

       (q) “Officer” means a person who is an officer of the Company or a
Related Corporation within the meaning of Section 16 of the Exchange Act.

       (r) “Participant” means an Eligible Employee who holds an outstanding
Purchase Right.

11

--------------------------------------------------------------------------------




       (s) “Plan” means this Geron Corporation 2014 Employee Stock Purchase
Plan.

       (t) “Purchase Date” means one or more dates during an Offering selected
by the Board on which Purchase Rights will be exercised and on which purchases
of shares of Common Stock will be carried out in accordance with such Offering.

       (u) “Purchase Period” means a period of time specified within an
Offering, generally beginning on the Offering Date or on the first Trading Day
following a Purchase Date, and ending on a Purchase Date. An Offering may
consist of one or more Purchase Periods.

       (v) “Purchase Right” means an option to purchase shares of Common Stock
granted pursuant to this Plan.

       (w) “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code.

       (x) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

       (y) “Securities Act” means the Securities Act of 1933, as amended.

       (z) “Trading Day” means any day on which the exchange(s) or market(s) on
which shares of Common Stock are listed, including but not limited to the NYSE,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market or any successors thereto, is open for trading.

12

--------------------------------------------------------------------------------